—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered February 22, 2000, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor failed to provide a race-neutral explanation for his peremptory challenge of two black jurors is unpreserved for appellate review, as this argument was not raised before the trial court (see, People v Holland, 268 AD2d 536). In any event, the prosecutor’s explanations for the two peremptory challenges satisfied his burden of providing a race-neutral explanation, and the defendant failed to satisfy his burden of proving that the explanations were pretextual (see, People v McCargo, 226 AD2d 480; People v Richie, 217 AD2d 84).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Santucci, Feuerstein and Adams, JJ., concur.